Citation Nr: 0941443	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-44 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial higher rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1959 to June 
1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD.  A Board 
hearing at the RO was held in June 2008.  The Board 
previously remanded this case for further development in July 
2008.

Additional evidence was submitted by the Veteran in March 
2009 after the RO issued its most recent supplemental 
statement of the case.  In an August 2009 statement, the 
Veteran waived RO consideration of this evidence. 

By rating decision in February 2009, the RO increased the 
PTSD disability rating to 50 percent, effective May 7, 2002, 
the date of the initial claim, and to 70 percent, effective 
August 18, 2008.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 


FINDINGS OF FACT

1.  From May 7, 2002, the Veteran's service-connected PTSD 
was manifested by intrusive thoughts, sleep impairment with 
nightmares, anxiety, depression, panic attacks, 
hypervigilance, periodic suicidal ideation, avoidance and 
inability to establish and maintain effective relationships; 
but was not productive of total occupational and social 
impairment.

2.  The Veteran's service-connected PTSD renders him unable 
to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From May 7, 2002, the criteria for the assignment of a 
schedular disability evaluation of 70 percent, but no higher, 
for the Veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for PTSD 
is a downstream issue from that of service connection (for 
which a VCAA letter was duly sent in June 2002), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Further, with respect to the issue of entitlement to TDIU, in 
light of the favorable decision as it relates to this issue, 
the satisfaction of VCAA requirements is rendered moot.  
Further, it is anticipated that the RO will furnish notice 
regarding assignment of an effective date for the award of 
TDIU and the Veteran will have the opportunity to appeal the 
effective date awarded by the RO, if he so desires.

The record shows that in a June 2002 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the initial claim of 
service connection.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of a higher initial rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim for service 
connection.  Further, an August 2008 VCAA letter gave notice 
of the types of evidence necessary to establish a disability 
rating and effective date for the disability on appeal. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in June 2002, which was prior to the 
December 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the August 2008 VCAA notice was 
provided after the initial decision.  However, the deficiency 
in the timing of this notice was remedied by readjudication 
of the issue on appeal in a February 2009 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, would not apply to initial rating claims such as the 
one now on appeal to the Board.  Moreover, the U.S. Court of 
Appeals for the Federal Circuit recently reversed the Court's 
holding in Vazquez-Flores, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
hearing testimony, VA treatment records, private treatment 
and VA examination reports.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA fee-based examinations in March 
2003 and October 2004 as well as a VA examination in August 
2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Laws and Regulations

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
initial disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 
percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet.App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders is not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 



Factual Background

The Veteran filed a claim for service connection in May 2002.  
He was a afforded a VA fee-based examination in March 2003.  
The Veteran reported that he drank a lot from the time he was 
discharged until 1981 so he could get through the day.  He 
experienced intrusive recollections of the war and frequent 
crying spells.  He reported that he had been prone to mood 
swings and angry outbursts, but controlled his impulses 
enough so that he did not engage in fights and there were no 
police records.  However, he had caused a lot of grief in his 
marriage and, on occasion, separation from his wife.  The 
Veteran said that he was trying to keep his job as an 
inspector at the FAA at least till August 2003 when he would 
qualify for retirement.  He had difficulty staying awake.  
The Veteran was taking Fluoxetine and Risperidone, which 
appeared to have improved sleep a bit.  At present, his 
activities of daily living consisted of reading or doing 
research on the computer.  He worried about finances.  He 
also woke up at night yelling and perspiring with nightmares 
and had inadvertently hit his wife, who was reluctant to 
sleep with him.  

On mental status examination, the Veteran was nervous and he 
pointed out that his looks were conventional because he was 
purposely trying to "fit into society" and avoid 
stereotypes of veterans.  He was hesitant in his answers, but 
appeared fairly well oriented.  He remembered one out of 
three words after five minutes and could name the last five 
Presidents.  He had several mistakes and struggled with the 
serial seven subtractions, but finished.  The Veteran 
discussed his detachment from family members because of the 
unpredictability of his mood swings.  It was also reported 
that he jumped to any noise and that his medication provided 
little relief so far.  When asked about suicidal ideas, the 
Veteran stated that he had threatened to take his own life a 
few times, but suicidal ideation did not appear to be a 
preoccupation at this time.  Hallucinations were only present 
in nightmares, but were vivid in content.  The Veteran also 
reported intrusive recollections, and his wife's written 
statements supported the truthfulness of the problems 
described.  His insight and judgment were fair and he was 
competent to handle his benefits.  

The diagnosis was PTSD, moderate to severe and chronic.  The 
examiner noted that the Veteran developed intrusive 
recollections of the war along with severe sleep problems and 
nightmares soon after exposure to combat.  He had been 
noticing an increase in his symptoms the last years and was 
worried about his ability to continue working.  He had been 
prone to depressive spells, hyper-vigilance and exaggerated 
startle reactions and had been withdrawing socially.  He 
showed avoidance to reminders of war.  A GAF score of 49 was 
given.  

Private treatment records from Hugh Christie., Ph.D. from 
December 2001 to March 2007  have been associated with the 
claims file.  In general, the records summarize the Veteran's 
group and individual treatment sessions.  Significantly, the 
initial assessment showed that the Veteran had insomnia, low 
self-esteem, decision making problems including irrational 
decisions, concentration issues, low energy, guilt, recurring 
and intrusive memories, nightmares that forced him to sleep 
separate from his wife, and mind went blank when nervous.  
However, he was not psychotic or suicidal.  An October 2003 
showed that the Adult Clinical Scales and Personality Scales 
were administered and the Veteran endorsed symptoms for PTSD, 
generalized anxiety disorder, panic disorder, dysthymia, and 
major depressive episode.  In sum, the Veteran endorsed 
symptoms of recurrent and intrusive memories, distressing 
nightmares, intense distress when exposed to reminders, 
avoidance, sleep impairment, excessive worry, panic attacks, 
depressed mood, fatigue, low energy, and thoughts of death 
and dying.  In 2004, the Veteran took computerized mental 
health interview in which he reported auditory 
hallucinations, possible delusions, intrusive memories, 
flashbacks, nightmares, avoidance, sleep impairment, 
difficulty concentrating, startling easily, anger, 
irritability, depression, anxiety, fear, potentially phobic 
symptoms, obsessive thoughts, compulsions, inattention, tic 
movements, major depressive episodes, panic attacks, 
disassociation, and thoughts of suicide or death for a number 
of years.  A March 2007 record showed that the Veteran 
continued to experience high levels of guilt, anxiety, worry, 
depression, intrusive memories, fears of returning to past 
alcoholism, sleep onset insomnia, low self esteem, decision 
making problems, nightmares, racing mind, panicky feelings, 
sweaty palms, neck tension and heightened startle response.  

A December 2001 Vet Center session notes showed that the 
Veteran had bad nightmares with insomnia as well as issues 
making irrational decisions.  He also reported low self-
esteem, decision making problems, concentration, low energy, 
guilt, recurring and intrusive distressing memories, mind 
goes blank when nervous, etc.  However, he was not psychotic 
or suicidal.  A GAF score of 44 was given.  

VA treatment records have been reviewed and associated with 
the claims file.   An April 2002 treatment record showed that 
the Veteran had been evaluated by an outside psychologist for 
symptoms of nightmares and mood swings and the Veteran wanted 
to be treated at the VA.  He was not suicidal or homicidal.  
A July 2002 record showed that the Veteran had trouble with 
flashbacks, nightmares, mood instability, hyperarousal, 
avoidance and survivor guilt.  He had visual hallucinations 
of faces.  A GAF score of 45 was given.  Follow up treatment 
records essentially showed that the Veteran suffered from the 
same symptoms.  Subsequent records also noted that the 
Veteran was well-groomed.  A February 2003 record showed that 
a GAF score of 55 was assigned.  In May 2003 and June 2003, 
the Veteran was more anxious and indicated that he would 
probably quit his job.  The Veteran was oriented times four, 
denied suicidal/homicidal ideations as well as 
hallucinations/delusions.  He was having more difficulty 
sleeping; mood was depressed; and affect was sad and anxious.  
However, memory and concentration were fair, and insight and 
judgment were intact.  GAF score remained 55.  Follow up VA 
treatment records predominantly showed the same symptoms and 
a GAF score of 60 was predominantly assigned.  Importantly, a 
November 2004 record showed that the Veteran had become 
disoriented while driving to work, but it had not happened 
again.  

Further, in February 2005, the Veteran reported that he 
stopped taking his medications and things got real bad and 
wife asked him to move out.  However, he had been back on 
them for about four weeks.  He was still having trouble 
sleeping with nightmares and having problems with his job.  
The Veteran was having rage attacks.  On mental status 
examination, he was oriented times three, admitted to some 
suicidal ideations a couple of weeks ago, but none in the 
last 24 hours; and memory and concentration were poor.   
Around the same time, a GAF score of 50 was given.  However, 
in April 2005, a GAF score of 55 was given.  In August 2005, 
the Veteran reported that his mood was in better control.  
There was no suicidal/homicidal ideation and a GAF score of 
58 was given.  Follow up treatment records showed GAF scores 
between 50 and 57.  Importantly, in January 2008, the Veteran 
reported a relapse in panic attacks the previous month that 
occurred once to twice a week.  Further, a July 2008 
treatment record showed that since the Veteran's father had 
passed away, he experienced an increase in flashbacks and 
nightmares.  He noted that his illness had caused distance in 
his marriage.  He was estranged from his brother and his only 
friends were the guys in his vet group.  He also provided 
that he avoided outings.  A GAF score of 48 was given.  
However, subsequent VA treatment records, showed that the 
Veteran was oriented times four.  There was no 
suicidal/homicidal ideation or psychotic symptoms.  Mood was 
stable and affect was consistent with mood.  Sleep, appetite, 
memory and concentration were fair.  Insight and judgment 
were intact.   

The treatment records also showed that the Veteran attended a 
PTSD group.  At the final session in February 2007, the 
Veteran had good hygiene and grooming.  His speech had normal 
volume and rate.  Thought process was linear and focused.  No 
active suicidal/homicidal ideation or 
hallucinations/delusions were reported.  He was oriented 
times four.  Insight/judgment and impulse control were good.    

A May 2003 statement from the Veteran's wife has also been 
included in the record.  She stated that the Veteran "lived 
in his own world."  She also indicated that the Veteran's 
mood would change quickly; he was quick to get angry; and he 
suffered from panic attacks.  She also stated that the 
Veteran had taken loaded guns and indicated that he wanted to 
kill himself.  She had since removed the guns from the house.  
She also had observed that the Veteran suffered from 
nightmares and she had to sleep in a separate room.  Further, 
he avoided people and did not communicate with her.  

The claims file also includes several VA opinions from the 
Veteran's treating practitioners.  An August 2003 letter from 
the Veteran's therapist/case manager and staff psychiatrist 
as well as an April 2004 letter from the Veteran's 
therapist/case manager stated that the Veteran suffered from 
nightmares, night sweats, intrusive memories, flashbacks, 
hypervigilance, increased startle response, isolation, 
feeling detached, avoidance, poor sleeping pattern, increased 
anxiety, poor concentration, memory impairment, anhedonia, 
crying spells, auditory and visual hallucinations, panic 
attacks, restricted range of affect, survivors guilt, passive 
suicidal ideations, and depressed mood.  The Veteran's 
symptoms continued to interfere with his routine activities, 
his ability to function appropriately and had caused him 
great difficulty in his job situation.  He also experienced 
difficulty in adapting to stressful situations and in 
establishing and maintaining effective relationships.  The 
April 2004 letter stated that his symptoms had persisted and 
worsened in there degrees.  

The Veteran was afforded another VA fee-based examination in 
October 2004.  The Veteran reported that he still had 
nightmares, but they had decreased in frequency since he 
started receiving psychiatric treatment.  He stated that he 
had trouble sleeping at times and woke up screaming.  He had 
anxiety attacks and lost his temper easily.  He felt guilty 
about surviving and had death wishes.  However, he denied 
suicidal or homicidal thoughts.  He still had trouble talking 
about Vietnam and reported trouble focusing.  The Veteran was 
still working at the FAA.  He reported that he had been 
married for forty years with three children and five 
grandchildren.  He indicated that his relationship with his 
wife and children had improved after he started psychiatric 
treatment.  The Veteran did his activities of daily living 
and handled his finances.  

On mental status examination, the Veteran was casually 
dressed and groomed.  He was cooperative, alert and oriented 
to person, place and time.  His speech was coherent, but his 
mood was depressed.  His affect was constricted.  Thought 
processes were tangential.  He exhibited sleep disturbance, 
flashbacks, nightmares and paranoia.  However, there was no 
suicidal ideation or plan, obsessive/ritualistic behavior, 
hallucinations, homicidal thoughts or panic attacks.  On long 
term memory testing, the Veteran could remember his date of 
birth.  On short term testing, he could name current and past 
two presidents; and on immediate testing, he could recall two 
out of three objects after five minutes.  He exhibited 
adequate impulse control.  The Veteran's judgment and insight 
were fair.  The diagnosis was chronic PTSD.  The GAF score 
given was 55.  

In an April 2005 letter from the Veteran's therapist/case 
manager, she indicated that the Veteran still suffered from 
the same symptoms, but that they continued to increase in 
severity.  The Veteran was further loosing his ability to 
function appropriately and effectively in all areas of daily 
life.  He was close to loosing his marriage and had been 
asked to move out of the house.  She continued that the 
Veteran will most likely be unable to continue his 
employment, which would cause him to decline further and may 
require hospitalization.  At this point, the Veteran was 
totally unable to establish and maintain effective 
relationships.  Further, he had become more isolated and his 
panic attacks had increased to the point of incapacitating 
him.  In a follow up January 2007 letter, the Veteran's 
therapist/case manager indicated that the Veteran also now 
suffered from obsessive thoughts with ritualistic behaviors, 
difficulty with cognitive processes, restricted range of 
motion, isolation from others and hypervigilance that lead 
him to restrict social activities.  His mood remained 
depressed.  He also had difficulty in his marital 
relationship. She indicated that these symptoms were so 
severe that they affected the Veteran socially and 
interpersonally.  She also noted that the examining 
psychiatrist reported a GAF score of 50.  The letter 
concluded that the Veteran was totally and permanently 
disabled and was unable to return to gainful employment.  

A February 2007 opinion from Kristine Hsu, M.D. stated that 
the Veteran had been under her psychiatric care at the VA 
since September 2006.  She indicated that the Veteran 
exhibited the following PTSD symptoms: re-experiencing with 
daily flashbacks, nightmares, avoidance symptoms, emotional 
numbness, anhedonia, social isolation, irritability, anger 
outbursts, hypervigilance, and hypersensitivity.  Due to the 
chronic course of the Veteran's PTSD, it was expected that 
the Veteran would need to continue therapy and treatment.  
Another August 2008 opinion from Dr. Hsu observed that the 
Veteran suffered from daily flashbacks, poor sleep with 
nightmares, depressed mood, social isolation, irritability, 
panic attacks, chronic intermittent passive suicidal 
ideations, auditory hallucination, impaired concentration and 
anhedonia.  These symptoms were considered chronic, 
unremitting and occur on a fluctuating course.  Consequently, 
Dr. Hsu. opined that the Veteran was totally and permanently 
disabled and unable to resume gainful employment.  

At the June 2008 Board hearing, the Veteran indicated that he 
was taking medication for his PTSD.  He also asserted that 
his PTSD drastically affected his relationships with his wife 
and family.  He indicated that he was quick-tempered and he 
was unable to sleep with his wife due to his nightmares 
because she was fearful.  He also stated that he retired from 
his job due to anxiety problems.  He indicated that he would 
"fly off the handle" at some of his coworkers and they 
would not want to work with him.  The Veteran and his wife 
also testified that he had suicidal thoughts, panic attacks 
twice a week and memory loss.  She further stated that the 
Veteran never wanted to go anywhere or do anything.  

Given that there was evidence of an increase in severity of 
the Veteran's PTSD since the last VA examination, the Board 
remanded this case for another VA examination.  On remand, 
the Veteran was afforded a VA examination on August 18, 2008.  
The claims file was reviewed.  The Veteran had been receiving 
treatment for almost ten years including therapy and 
medications.  The Veteran reported that he felt somewhat 
better with his current medications, which included Prozac, 
Ativan for anxiety, Prazosin for nightmares and Risperdal for 
nightmares.  Despite the medications, sleep tended to be a 
major problem even on nights when he did not have a 
nightmare.  He no longer slept with his wife due to 
accidentally striking her in a flashback and causing her to 
have dental problems.  He had military-related nightmares 
about twice weekly.  The Veteran reported daily flashbacks.  
He stated that he avoided people.  In 2003, his wife put all 
his weapons in a safe because he had threatened to kill 
himself and had put a gun in his mouth.  At this time, he did 
not experience daily suicidal thoughts, but probably weekly.  
He also acknowledged episodic thoughts of harming others, but 
had never acted on these.  He experienced anger outbursts and 
irritability.  He also reported a sense of depression, but 
not most days because of his medication.   The Veteran also 
reported few real interests.  

He provided that he left work two years ago as an aviation 
inspector because if he felt nervous or anxiety, he could not 
remember things and described an incident where he became 
lost and disoriented while driving near his office.  The 
Veteran did not spontaneously discuss obsessive/compulsive 
thoughts or behaviors and when asked specifically about these 
symptoms, he did not describe such apart from saying that he 
felt cleanliness was very important.  He did not describe any 
rituals. The Veteran drank fairly heavily after service until 
1981.  He denied ever having used recreational drugs.   

The Veteran and his wife had been married for 44 years.  
However, over the years, they had been separated for periods 
of several weeks to months on numerous occasions.  They had 
been in marital counseling several times.  The couple had 
three grown children.  The Veteran believed that his wife's 
strict Catholicism was the main reason they had never 
divorced.  He had little communication with his siblings due 
to a major confrontation with them at his mother's death due 
to his PTSD.  According to the Veteran, he did very little 
outside the home.  His wife did most of the errands and 
usually was the driver because the Veteran experienced  road 
rage.  Socially, he maintained contact with his veteran 
friends at the Vet Center, but had few outside contacts. 

On mental status examination, the Veteran was alert and fully 
oriented, except that he missed the precise date by three 
days.  The Veteran was clean and well groomed.  No movement 
abnormalities were noted and his speech was normal in rate, 
tone, rhythm and volume.  His thought was logical and linear.  
He acknowledged  hallucinations in the form of hearing 
voices, which were indistinct, and sometimes hearing his wife 
call his name, which was fairly audible and occurred twice a 
month.  He denied any hallucinations except those associated 
with flashbacks.  The Veteran reported that he was depressed 
many days.  His affect was full in range and appropriate.  
His insight and judgment seemed fairly good.  

The examiner summarized letters from Dr. Christie, Nurse 
Taylor and Dr. Hsu, VA treatment records and the prior 2004 
VA examination as well as the Veteran and his wife's hearing 
testimony.  The diagnosis was chronic PTSD and a GAF score of 
50 was given.  

The examiner observed that the Veteran reported symptoms 
interfering with work, including difficulty with focus and 
concentration that resulted in getting lost at least twice 
while driving to work, and problems with anxiety and memory 
that interfered with his duties.  He also reported daily 
interference in everyday activities due to persistent 
symptoms of PTSD such as flashbacks and panic attacks as well 
as regular nightmares.  He had experienced disruption in 
relationships such as having to sleep apart from his wife, 
having poor relationships with his siblings, and having 
strained relationships with his children at times.  He 
reported few activities that he enjoyed.  On the other hand, 
some recent clinical entries indicated that on occasion he 
was able to enjoy activities like travel with his wife.  The 
Veteran was able to perform his activities of daily living 
satisfactorily.  Based on the above, the examiner opined that 
at the present, the Veteran's PTSD signs and symptoms 
resulted in deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking and mood.  
The Veteran had no periods of remission.  The Veteran had 
been handling his finances independently without a problem in 
the recent past and the examiner saw no evidence that he 
would lack capacity to continue to manage his funds in the 
future.  

Most recently, the claims file includes a March 2009 VA 
opinion from Dr. Hsu.  She provided that the Veteran endorsed 
PTSD symptoms such as daily flashbacks, chronic recurring 
nightmares, hypervigilance, avoidance of crowds, unprovoked 
irritability, poor sleep, inability to relax, chronic 
intermittent passive suicidal ideations, and inability to 
maintain meaningful and effective relationships with spouse 
and family members.  She concluded that the Veterans' PTSD 
symptoms were chronic, unremitting and occurred on a 
fluctuating basis.  Consequently, it was her opinion that the 
Veteran was totally and permanently disabled and unable to 
resume gainful employment.   

In a March 2009 statement, the Veteran asserted that he was 
100 percent totally and permanently disabled.  He reiterated 
that he had not worked since June 2006.

Analysis

The Board now turns to whether a higher rating is warranted 
for the Veteran's service-connected PTSD.  As previously 
noted, the RO granted an increased disability evaluation to 
50 percent for the Veteran's service-connected PTSD, 
effective May 7, 2002, the date of the initial claim.  
Moreover, the RO granted an increased disability rating from 
50 percent to 70 percent, effective August 18, 2008.  
Accordingly, the Board must determine whether a rating in 
excess of 50 percent is warranted from May 2, 2002 to August 
18, 2008, and whether a rating in excess of 70 percent is 
warranted from August 18, 2008.   

Initially, the Board finds that based on the medical evidence 
of record, the Veteran's disability picture has more nearly 
approximated the criteria for a 70 percent rating from the 
date of claim.  It appears that the Veteran's PTSD symptoms 
themselves have been consistent throughout the entire appeal 
period.  Significantly, although at times, his GAF score was 
higher, throughout the appeal period, the Veteran had been 
assigned GAF scores between 41 and 50, which is indicative of 
serious symptoms, such as suicidal ideation or obsessional 
rituals.  Moreover, although the Veteran denied it at times, 
the medical evidence does show a history of suicidal ideation 
throughout the appeal period.  

Further, the evidence also documented hallucinations, panic 
attacks, poor concentration and problems with making 
irrational decisions.  Significantly, the Veteran and his 
wife credibly testified that he had suicidal thoughts, panic 
attacks, and memory loss.  The Veteran also experienced anger 
outbursts and continuous depression as documented in VA 
treatment records and VA examinations.  An April 2005 letter 
from the Veteran's therapist/case manager noted that the 
Veteran was unable to establish and maintain effective 
relationships.  Further, his panic attacks had increased to 
the point of incapacitating him.  Moreover, although the 
Veteran had been married for many years, there was also 
documentation of serious problems in the relationship, 
including periods of separation.  It has further been 
documented that the Veteran had issues maintaining 
relationships with other family members, including his 
siblings and children.  His only friends are other veterans 
from his Vet group.  In sum, the evidence showed that the 
Veteran had an inability to establish and maintain effective 
relationships that has existed throughout the entire appeal 
period.  Although the evidence is unclear at times, the Board 
believes that this is a case were the positive evidence and 
the negative evidence is in a state of equipoise.  In sum, 
when resolving all benefit of the doubt in favor of the 
Veteran, a 70 percent rating is warranted, effective May 7, 
2002, the date of claim.  See 38 U.S.C.A. § 5107(b); 
Fenderson.  

Nevertheless, the preponderance of the evidence is against a 
finding of total occupational and social impairment to 
warrant a disability rating of 100 percent.  Although the 
Veteran has been assigned GAF scores between 41 and 50 
reflecting serious symptoms, the Veteran's symptoms during 
this time period do not more nearly approximate the types of 
symptoms set forth as examples in the regulatory criteria for 
a 100 percent schedular rating.  For instance, while there is 
evidence of hallucinations, the medical evidence of record 
clearly showed that the Veteran did not have persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  Further, even though there is evidence of thoughts 
of suicide, there is no medical evidence of persistent danger 
to hurting self or others.  Significantly, the Veteran has 
indicated on numerous occasions that he had no intent or 
plan.  The medical evidence of record always showed that the 
Veteran was well-groomed.  In sum, the Veteran was able to 
maintain minimal personal hygiene.  He was consistently alert 
and oriented to place and person, and his speech was 
considered normal.  The medical evidence does not show any 
finding of gross impairment of thought processes or 
communication.  Further, although there was some report of 
memory problems, there was no medical finding that the 
Veteran's memory loss was to such an extent that the Veteran 
did not remember names of close relatives, his own occupation 
or his own name.  

The medical evidence also showed that the Veteran was able to 
perform his activities of daily living.  The most recent VA 
examination specifically stated that he could perform his 
activities of daily living.  The examiner also unequivocally 
stated that the Veteran's PTSD resulted in deficiencies in 
most of the following areas: work, family, school, family 
relations, judgment, thinking and mood, which is the criteria 
for a 70 percent rating.  Moreover, as mentioned above, a GAF 
score of 41 to 50 is indicative of serious symptoms such as 
suicidal ideation or obsessional rituals, which are criteria 
under the current 70 percent rating.  In other words, the GAF 
score predominantly assigned by medical professionals when 
treating the Veteran reflected the 70 percent rating 
criteria.  In sum, the degree of PTSD impairment is 
adequately contemplated by the current 70 percent rating.  

In conclusion, an initial rating of 70 percent, but no 
higher, is warranted for the service-connected PTSD.  

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in Diagnostic Code 9411 for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

TDIU

In the February 2009 rating decision, the RO deferred the 
issue of entitlement to a total rating based on individual 
unemployability (TDIU).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a request for TDIU, 
whether expressly raised by a veteran or reasonably raised by 
the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim, or, if the disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 
(2009).   In light of the Court's decision and given that 
there is evidence of unemployability due to the Veteran's 
service-connected PTSD in the claims file, the Board now 
turns to whether entitlement to TDIU is warranted. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned where one disability is ratable at 60 
percent or more, or where there are two or more disabilities, 
at least one disability is ratable at 40 percent or more, and 
any additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

The Veteran's service-connected disabilities are prostate 
cancer, currently evaluated as 100 percent disabling; PTSD, 
currently evaluated as 70 percent disabling; hearing loss, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and erectile dysfunction with impotence 
associated with prostate cancer, currently evaluated as 
noncompensable.  Although the Veteran's combined rating is 
currently 100 percent from August 31, 2005, it appears that 
the Veteran has not been determined to be totally and 
permanently disabled due to his prostate cancer.  However, 
given that the Veteran's PTSD has been rated over 60 percent, 
the Veteran does meet the schedular requirements for a total 
disability rating based on individual unemployability due to 
his service-connected PTSD under 38 C.F.R.  § 4.16(a).

However, the Board must still determine whether the Veteran's 
service-connected PTSD results in impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  A review of the claims 
file suggests that the Veteran became unemployed sometime in 
2006.  

In the January 2007 opinion, the Veteran's VA therapist/case 
manager concluded that the Veteran was totally and 
permanently disabled due to his PTSD and was unable to return 
to gainful employment.  Further, in the August 2008 opinion, 
Dr. Hsu also opined that the Veteran was totally and 
permanently disabled and unable to resume gainful employment 
due to his PTSD.  Again, the medical evidence showed 
continuing treatment of the Veteran's PTSD and recent GAF 
scores between 41 and 50, which again are indicative of 
serious occupational impairment.  

Therefore, based on the January 2007 and August 2008 
opinions, when resolving all benefit of the doubt in the 
Veteran's favor, the Board must conclude the Veteran is 
unemployable due to his service-connected PTSD and that 
entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b).  As 
previously noted, it is anticipated that the RO will furnish 
notice regarding assignment of an effective date for the 
award of TDIU and the Veteran will have the opportunity to 
appeal the effective date awarded by the RO, if he so desires


ORDER

An initial rating of 70 percent, but no higher, is warranted 
for the Veteran's service-connected PTSD, effective from May 
7, 2002.  Further, entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is warranted.  To this extent, the appeal is 
granted subject to the law and regulations governing the 
payment of monetary benefits.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


